EXHIBIT 10.12

FIRST AMENDMENT TO LEASE

 

 

This First Amendment to Lease dated this 23rd day of July, 2014, by and between
Bedford Realty Company, LLC, an Illinois Limited Liability Company (“Landlord”)
and OneUp Innovations, Inc., a Georgia corporation (“Tenant”). Whereas through
the Lease Agreement dated September 26, 2005, (the “Lease”) Landlord leases to
Tenant certain real property commonly known as 2745 Bankers Industrial Drive,
Doraville, Georgia (the “Premises”).

 

WHEREAS, Landlord and Tenant wish to make certain other amendments to the Lease.

 

NOW, THEREFORE, for good and valuable consideration, including the mutual
promises contained in this Amendment, which Landlord and Tenant acknowledge is
sufficient, the parties hereby agree as follows:

 

1.TERM: The Term of the Lease is extended for five (5) years and will expire on
December 31, 2020.

 

2.RENT: Paragraph 2 of the Lease is hereby amended and the Base Rent shall be as
follows:

 

August 1, 2014 – November 30, 2014: $0 per month

December 1, 2014 – December 31, 2014: $29,415.00 per month

January 1, 2015 – December 31, 2015: $30,297.45 per month

January 1, 2016 – December 31, 2016: $31,206.37 per month

January 1, 2017 – December 31, 2017: $32,142.56 per month

January 1, 2018 – December 31, 2018: $33,106.84 per month

January 1, 2019 – December 31, 2019: $34,100.05 per month

January 1, 2020 – December 31, 2020: $35,123.05 per month

 

Tenant’s estimated real estate tax payments pursuant to Paragraph 28 of the
Lease shall be due and payable during the free rent period.

 

3.TENANT IMPROVEMENTS:

A.                   Tenant shall perform the improvements listed in the
attached proposals contained in Exhibit A (“Improvements”) within six (6) months
of the execution of this Amendment.

 

Tenant acknowledges the savings from the four (4) month rental abatement in the
amount of $117,660.00 shall be applied to the costs to complete the
Improvements. If Tenant fails to complete the Improvements within the six (6)
month period, Tenant shall reimburse Landlord for the unused portion of the
rental abatement.

 

All work to be performed by a qualified and licensed contractor. All
Improvements are to be constructed in a good and workmanlike manner, and in
accordance with all applicable laws, regulations, and codes. Tenant shall
indemnify, defend (with attorneys reasonably acceptable to Landlord), and hold
Landlord harmless from and against any and all liability, losses, damages, costs
and expense, which arise directly or indirectly from lien claims affecting the
Premises arising out of Tenant’s or Tenant’s contractor’s work or that of
subcontractor or suppliers.

 

Upon completion of the Improvements, Tenant shall provide to Landlord a copy of
all receipts, a final contractor’s affidavit and final lien waiver from all
contractors, and any subcontractors or materialmen involved in the work, and a
copy of any permits or other approvals required in connection with the
Improvements.

 

Once completed, the Improvements shall become part of the Premises and shall not
be removed at the time of Tenant’s vacating the Premises.

 

 

 

 

1

 
 

B.                   At Landlord’s sole cost and expense, Landlord shall repair
195+/- SF of concrete area in the Premises. Landlord shall begin work as soon as
reasonably possible after full execution of the Amendment.

 

4.                    NO FURTHER MODIFICATION: Except as expressly provided
above, each and all of the remaining terms and conditions of the Lease shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties herein have executed this First Amendment to the
Lease as of the last day and year written below.

 

 



LANDLORD: TENANT:     BEDFORD REALTY COMPANY, LLC ONEUP INNOVATIONS, INC. an
Illinois Limited Liability Company a Georgia corporation     By: /s/ Perry
Kusakabe By: /s/ Louis S. Friedman Name: Perry Kusakabe Name: Louis S. Friedman
Title VP – Assoc. General Counsel Title: President & CEO Date: July 30, 2014
Date: July 23,2014



 

 